Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered. Claims 23, 25-26, 28-30 and 38-45 are currently. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 25-26, 28-30 and 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 23 and 42-43 recites both “form an indicator of cardiac condition on the basis of the one or more indicator quantities, the detected heartbeat rate, and the detected length of the time interval in accordance with a predetermined rule” and “wherein the processing system is configured to…set the indicator of cardiac condition to express occurrence of myocardial infarction in response to a situation in which the estimate of the energy exceeds a limit”, it is unclear exactly what is being used to determine the indicator of cardiac condition, i.e. is the indicator based on the one or more indicator quantities, the detected heartbeat rate, and the detected length of the time interval clarification as recited when stating “form an indicator of cardiac condition on the basis of the one or more indicator quantities, the detected heartbeat rate, and the detected length of the time interval” or simply the one or more indicator quantities as recited when stating “set the indicator of cardiac condition to express occurrence of myocardial infarction in response to a situation in which the estimate of the energy exceeds a limit”  clarification is required. Further the phrase “in accordance with a predetermined rule” does not allow one to understand the metes and bounds of the claim since “a predetermined rule” could be any rule or threshold(s) in which the indicator quantities, heartbeat rate and/or length of time interval are compared or utilized to determine an indicator of cardiac condition, clarification is required. Claims 25-26, 28-30, 38-41 and 44-45 directly or indirectly depend from claim 23 and are also rejected to for the reasons stated above regarding claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220152 to Meriheina et al. (Meriheina) in view of WO 03/061473 to Elle et al. (Elle) (both previously cited).  
In reference to at least claim 42
Meriheina teaches a heart monitoring system which discloses a method comprising: receiving a rotation signal indicative of rotational movement of a chest of an individual (e.g. angular ballistocardiograph signal indicative of rotational movement of a chest, para. [0010], [0033]-[0034], [0036], [0065], [0094]) the rotation signal being at least partly indicative of cardiac rotation (e.g. angular ballistocardiograph signal indicative of rotational movement of a chest, para. [0010], [0033]-[0034], [0036], [0065], [0094]), receiving an electrocardiography signal (e.g. ECG monitoring, Figs. 13,16, para. [0052], [0079]), the rotation signal being at least partly indicative of cardiac rotation (e.g. angular ballistocardiograph signal indicative of rotational movement of a chest, para. [0010], [0033]-[0034], [0036], [0065], [0094]), detecting a heartbeat rate on the basis of one or both of the rotation signal and the electrocardiography signal (e.g. measuring heart rate including the use of the angular ballistocardiograph signal, para. [0051, [0053], [0071]), detecting a length of a time interval from an R-peak of the electrocardiography signal to the highest peak of the rotation signal corresponding to a same heartbeat period (e.g. interval from the top of the R-peak to the moment of the top of the AO-peak, para. [0079], [0085]-[0086]), and forming an indicator of cardiac condition on the basis of the one or more indicator quantities, the detected heartbeat rate, and the detected length of the time interval in accordance with a predetermined rule (e.g. using the collected data to determine output parameters to monitor cardiac operation including the detection of malfunctions and anomalies in the cardiac operation, para. [0010], [0077], [0090]-[0095], [0100]). Meriheina does not explicitly teach forming one or more indicator quantities each being derivable from an energy spectral density based on one or more samples of the rotation signal each having a temporal length and forming an indicator of cardiac condition on the basis of the one or more indicator quantities in accordance with a predetermined rule. 
Elle teaches use of sensor and system for monitoring heart movements which discloses an apparatus (e.g. 10) comprising: a processing system (e.g. 11) for receiving a rotation signal (e.g. ai, signal from the sensor for rotary movement, p. 17 Il. 1-9) indicative of rotational movement of a chest of an individual, the rotation signal (e.g. ai), the rotation signal being at least partly indicative of cardiac rotation (e.g. sensor placed on the heart, see p. 16 I. 23), wherein the processing system (e.g. 11) is configured to: form one or more indicator quantities (e.g. Ai) each being derivable from an energy spectral density (e.g. p. 8 I. 20-p.11 I. 5, p. 11 Il. 1-11, p. 13 Il. 5-22) based on one or more samples of the rotation signal (ai) each having a temporal length (e.g. i, p. 7 I. 21 ), and form an indicator (e.g. sum of squares of the differences between Ai and the standard set, p. 11 I. 14-16, Euclidean distance on p. 13 Il. 23-24) of cardiac condition (e.g. p. 11 Il. 1-2 and Il. 15-16, p. 13 Il. 25-28) on the basis of the one or more indicator quantities (e.g. Ai) in accordance with a predetermined rule (e.g. p. 11 Il. 15-16, p. 13 Il. 25-28). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Meriheina to include forming one or more indicator quantities each being derivable from an energy spectral density based on one or more samples of the rotation signal each having a temporal length and forming an indicator of cardiac condition on the basis of the one or more indicator quantities in accordance with a predetermined rule as taught by Elle in order to yield the predictable result of an additional indicator for detecting any adverse conditions and further aids in determining the patient’s cardiac health. Further, Elle discloses the processing unit computing the energy spectral density (e.g. p. 8 I. 20-p.11 I. 5, p. 11 Il. 1-11, p. 13 Il. 5-22), it was well known in the art before the effective filing date of the invention to perform statistical analysis of sensed data to calculate an average, median or certain values represented over a time period of interest, therefore it would have been well within the level of one having ordinary skill in the art before the effective filing date to include calculating an estimate of the energy over a certain time period as the recited calculations are known statistical techniques for processing and analyzing information to determine various values and would have yield the predictable result of providing additional information to aid in further detecting any adverse conditions and determining the patient’s cardiac health.

Response to Arguments
Applicant's arguments filed 5/24/2022 regarding claims 23 and 43 have been fully considered but are moot since the 35 USC §103 rejections against claims 23 and 43 in the office action of 2/25/2022 have been withdrawn in view of the claim amendments. Regarding method claim 42, the language within method claim 42 is conditional language since it is only required to be performed “in response to a situation in which the estimate of the energy exceeds a limit”. It is noted that the prior art does not teach or reasonably suggest a processing system configured to compute an estimate of energy of the rotation signal on a computation time period and to set an indicator of cardiac condition to express occurrence of myocardial infarction when the estimate of the energy exceeds a threshold limit, in which the estimate of the energy representing one of the indicator quantities is defined using the equation recited within claims 23 and 43. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792